DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Oliver Strimpel on 1/28/2021.

The application has been amended as follows: 

1.  (currently amended) A method of authenticating a genuine presence of a user, the method comprising:
            generating a probe of a given type that is imperceivable to human senses;
            modulating the probe according to a pattern, wherein the pattern is not duplicated when performing a succeeding authentication of the user using the probe and wherein the modulation is unique to a physical space surrounding the user;
            directing the modulated probe towards a body part of the user;

            sending data representing the response of the body part to the modulated probe to a digital data processor; and
            at a digital data processor, analyzing the data representing the response of the body part and authenticating the user if the analysis indicates that:
                        the data representing the response includes a modulation consistent with the pattern used to modulate the probe; and
                        a quality of match between spectral characteristics of the data representing the response and spectral characteristics of a class of responses to a probe of the given type for the human body part in a human population exceeds a threshold quality of match, wherein the spectral characteristics of the data representing the response include at least one characteristic attributable to a reflection of the probe by human skin.
 
2. (original) The method of claim 1, wherein the human population comprises a population having a specific skin type.
 
3. (original) The method of claim 2, wherein the specific skin type is determined by analysis of the spectral properties of the data representing the response of the body part. 
 
4. (original) The method of claim 1, wherein the given type of probe comprises infra-red radiation.

5.  (currently amended) The method of claim 1, wherein the given type of probe comprises electromagnetic radiation having a wavelength corresponding to at least one of a water vapor, a carbon dioxide, and an oxygen absorption band between 760 nanometers and 2700 nanometers.
 
6. (original) The method of claim 1, wherein the modulation includes temporal modulation of the intensity of the probe.
 
7. (original) The method of claim 1, wherein the modulation includes temporal modulation of the frequency of the probe.
 
8. (original)The method of claim 1, wherein the modulation includes spatial modulation of the probe. 
 
9. (original) The method of claim 1, wherein the response of the body part includes reflection of the probe.
 
10. (original) The method of claim 1, wherein the response of the body part includes scintillation.
 
11. (original) The method of claim 1, wherein the response of the body part includes fluorescence.

12. (original) The method of claim 1, wherein the response of the body part includes persistent luminescence.
 
13. (original) The method of claim 1, wherein the body part is an ear.
 
14. (original) The method of claim 1, wherein the body part is a palm.
 
15. (original) The method of claim 1, wherein the body part is one of an iris, an eyelid, a hand silhouette, a fingerprint, an elbow, a foot, a retina, and a skin melanin pattern. 
 
16. (currently amended) The method of claim 1, wherein the probe comprises electromagnetic radiation in a first set of one or more 
 
17. (currently amended) The method of claim 16, wherein the response of the body part is received by a sensor capable of detecting electromagnetic radiation in a second set of one or more 
 
18. (original) The method of claim 17, wherein at least one of the first set of frequency bands is included within the second set of frequency bands.
 
19. (currently amended) The method of claim 17, wherein the response of the body part is received by a sensor capable of detecting over a frequency range that includes frequencies not included in the second set of one or more frequency bands.
 
20. (currently amended) The method of claim 1, wherein the probe comprises a continuous range of electromagnetic radiation that includes a set of one or more frequency bands.
 
21. (currently amended) The method of claim 20, wherein the response of the body part is received by a sensor capable of detecting electromagnetic radiation in the set of one or more 
 
22. (currently amended) The method of claim 20, wherein the response of the body part is received by a sensor capable of detecting a continuous range of electromagnetic radiation that includes the set of one or more frequency bands electromagnetic radiation.
 
23. (currently amended) A mobile device comprising:
            a CPU; and
            a memory storing instructions for execution by the CPU, wherein execution of the instructions on the CPU implements a method of authenticating a genuine presence of a user, the method comprising:
                        generating a probe of a given type that is imperceivable to human senses;
and wherein the modulation is unique to a physical space surrounding the user;
                        directing the modulated probe towards a body part of the user;
                        receiving a response of the body part to the modulated probe;
                        sending data representing the response of the body part to the modulated probe to a digital data processor; and
                        at a digital data processor, analyzing the data representing the response of the body part and authenticating the user if the analysis indicates that:
                                    the data representing the response includes a modulation consistent with the pattern used to modulate the probe; and
                                    a quality of match between spectral characteristics of the data representing the response and spectral characteristics of a class of responses to a probe of the given type for the human body part in a human population exceeds a threshold quality of match, wherein the spectral characteristics of the data representing the response include at least one characteristic attributable to a reflection of the probe by human skin.
 
24. (currently amended) An application for a mobile device comprising:
            instructions for execution on a CPU of a mobile device, the instructions being stored on a non-transitory computer-readable storage, wherein the instructions, when processed on the CPU of the mobile device, instruct the mobile device to perform a method of authenticating a genuine presence of a user, the method comprising:

                        modulating the probe according to a pattern, wherein the pattern is not duplicated when performing a succeeding authentication of the user using the probe and wherein the modulation is unique to a physical space surrounding the user;
                        directing the modulated probe towards a body part of the user;
                        receiving a response of the body part to the modulated probe;
                        sending data representing the response of the body part to the modulated probe to a digital data processor; and
                        at a digital data processor, analyzing the data representing the response of the body part and authenticating the user if the analysis indicates that:
                                    the data representing the response includes a modulation consistent with the pattern used to modulate the probe; and
                                    a quality of match between spectral characteristics of the data representing the response and spectral characteristics of a class of responses to a probe of the given type for the human body part in a human population exceeds a threshold quality of match, wherein the spectral characteristics of the data representing the response include at least one characteristic attributable to a reflection of the probe by human skin.
 
25-27.  (canceled)
 
28. (new) The method of claim 1 further comprising:

 
29. (currently amended) A method of authenticating a genuine presence of a user, the method comprising:
            generating a probe comprising electromagnetic radiation corresponding to at least two of a water vapor, a carbon dioxide, and an oxygen absorption band, the electromagnetic radiation having a wavelength between 760 nanometers and 2700 nanometers;
            modulating the probe according to a pattern, wherein the pattern is not duplicated when performing a succeeding authentication of the user using the probe and wherein the modulation is unique to a physical space surrounding the user;
            directing the modulated probe towards a body part of the user;
            receiving a response of the body part to the modulated probe;
            sending data representing the response of the body part to the modulated probe to a digital data processor; and
            at a digital data processor, analyzing the data representing the response of the body part and authenticating the user if the analysis indicates that:
                        the data representing the response includes a modulation consistent with the pattern used to modulate the probe; and
                        a quality of match between spectral characteristics of the data representing the response and spectral characteristics of a class of responses to a probe of the given type for the human body part in a human population exceeds a 
30. (new) The method of claim 29, wherein the modulation of the probe includes sequentially generating electromagnetic radiation corresponding to:
            a first one of the water vapor, the carbon dioxide, and the oxygen absorption bands; and
            a second one, different from the first one, of the water vapor, the carbon dioxide, and the oxygen absorption bands.
 
31. (new)  The method of claim 29, wherein the at least one characteristic attributable to a reflection of the probe by human skin includes a difference between a response of human skin to the probe at a first one of the water vapor, carbon dioxide, and oxygen absorption bands and a response of human skin to the probe at a second one of water vapor, carbon dioxide, and oxygen absorption bands.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest: modulating the probe according to a pattern, wherein the pattern is not duplicated when performing a succeeding authentication of the user using the probe and wherein the modulation is unique to a physical space surrounding the user; a quality of match between spectral characteristics of the data representing .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/WILLIAM A CORUM JR/Examiner, Art Unit 2433                                                                                                                                                                                                        

/BRANDON S HOFFMAN/Primary Examiner, Art Unit 2433